DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 14 October 2022 and 8 November 2022 have been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 15, 17-18, and 20 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ghabchi et al. (US 10,682,725).
As to claim 1, Ghabchi teaches a method for making a metal article ([Abstract]: “techniques for refining the microstructure of metallic materials used for additive manufacturing.”) comprising: repetitively depositing a layer of metal by additive manufacturing (Col 6 lines 3-5: “At block 102, the method 100 involves generating a first layer of an integral object having one or more interconnected components.” Ghabchi teaches first, second, third, and more layers are formed by additive manufacturing, see Figs 1 and 2.) and cold working each metal layer to form the metal article (Col 4 lines 22-25: “In order to enhance the properties of layers and the additively manufactured structure overall, cold work is used to alter the microstructure of the material making up each layer.”); wherein the cold working comprises directionally1 cold working each metal layer (Col 4 lines 27-36: “cold work changes the microstructure of a deposited layer of metallic material through the application of external force. The external force causes plastic deformation, also referred to as cold work, and manifests in the form of nanometer-scale linear defects termed 'dislocations', within the arrangement of the grains of the deposited layer influencing the material's properties. As such, cold work increases dislocation density and alters grain size distribution in order to allow recrystallization by the subsequently deposited layer.” Examiner asserts the claim doesn’t limit the cold working to any specific direction. Even if Ghabchi’s cold working method is interpreted to have a random direction, the limitation is met, since a random direction is still a direction which affects the grain orientation.); wherein the additive manufacturing parameters are manipulated to control local average grain size (Parameters such as energy input rate and speed of deposition are manipulated during the additive manufacturing to control recrystallization (and thus grain size). See Col 8 lines 4-11: “When a second layer is deposited on the first layer, the heat from the second layer can cause the first layer to undergo recrystallization. The amount of heat provided to the first layer by the second layer can vary within examples. For instance, the amount of heat provided can depend on the energy input rate and speed of deposition of the second layer such that enough heat and time enables the first layer to recrystallize.”) and the cold working parameters are manipulated to control local grain crystallographic orientation to provide a customized local average grain size and customized local grain crystallographic orientation of the metal article (Cold work rate and intensity are manipulated. See Col 6 lines 54-63: “In some examples, cold work is applied at a rate and an intensity that causes a percentage of the layer to incur deformations. For instance, cold work can be applied such that twenty percent (20%) of a deposited layer experiences deformations. Other examples can involve applying cold work at different rates or intensities to cause other amounts of deposited layer to endure deformations (e.g., 50% of a layer can incur deformations as a result of cold work).”); and wherein the local grain crystallographic orientation varies by region within the metal article (as described at Col 6 lines 54-63, different layers are subject to different amounts of cold work, thus introducing crystallographic orientation in those layers which is different from the layers below and above them) based on design requirements (Col 8 lines 45-47: “The quantity, size, and forms of each additional layer depends on the dimensions and design of the integral object.” It is inferred that the “design” of the object of Ghaachi is based on “requirements” to achieve the size and form for any given layer.). 
As to claim 2, Ghabchi teaches the method of claim 1, wherein additive manufacturing method comprises a melt pool or melted metal layer (Col 6 lines 28-31: “During the deposition of a layer, a metallic material is heated and shaped. For instance, a laser can melt a metallic material enabling formation of the desired shape for the component.”).
As to claim 3, Ghabchi teaches the method of claim 1, wherein additive manufacturing comprises directed energy deposition (Col 1 lines 19-22: “Depending on the underlying material used, various consolidation techniques can be used to fuse layers to form the desired structure, such as powder bed fusion, direct energy deposition…”).
As to claim 4, Ghabchi teaches the method of claim 1, wherein the metal layer comprises nickel, cobalt, copper, titanium, aluminum, iron, alloys including one or more of the foregoing metals, and combinations thereof (Col 6 lines 18-22: “Example metallic materials that can be used include, but are not limited to pure and alloys of the following base metals: iron, nickel, cobalt, copper, aluminum, titanium, zirconium, scandium, zinc, magnesium, gold and silver.”).
As to claim 6, Ghabchi teaches the method of claim 1, wherein the cold working directionally applies energy in the form of compressive strain (Col 4 lines 29-33: “The external force causes plastic deformation, also referred to as cold work, and manifests in the form of nanometer-scale linear defects termed 'dislocations', within the arrangement of the grains of the deposited layer influencing the material's properties.” The “plastic deformation” is a compressive strain. See also Table 1 which describes “rolling” and “peening” as methods of producing cold work, each of which causes compressive strain.).
As to claim 7, Ghabchi teaches the method of claim 1, wherein cold working comprises deep rolling, deep rolling with an ultrasonic head, and high frequency electromagnetic hammer, pneumatic roller vibrator, and combinations thereof (See Table 1 which describes “rolling” and “peening” as methods of producing cold work.).
As to claim 15, Ghabchi teaches a metal article (The apparatus, separate from the method, is described at Col 2 lines 40+) comprising: a customized local average grain size (Parameters such as energy input rate and speed of deposition are manipulated during the additive manufacturing to control recrystallization (and thus grain size). See Col 8 lines 4-11: “When a second layer is deposited on the first layer, the heat from the second layer can cause the first layer to undergo recrystallization. The amount of heat provided to the first layer by the second layer can vary within examples. For instance, the amount of heat provided can depend on the energy input rate and speed of deposition of the second layer such that enough heat and time enables the first layer to recrystallize.”), and having a customized local grain crystallographic orientation (Cold work rate and intensity are manipulated. See Col 6 lines 54-63: “In some examples, cold work is applied at a rate and an intensity that causes a percentage of the layer to incur deformations. For instance, cold work can be applied such that twenty percent (20%) of a deposited layer experiences deformations. Other examples can involve applying cold work at different rates or intensities to cause other amounts of deposited layer to endure deformations (e.g., 50% of a layer can incur deformations as a result of cold work).”); wherein the local grain crystallographic orientation varies by region (as described at Col 6 lines 54-63, different layers are subject to different amounts of cold work, thus introducing crystallographic orientation in those layers which is different from the layers below and above them) within the article based on design requirements (This is a product-by-process limitation. Ghabchi Col 8 lines 45-47: “The quantity, size, and forms of each additional layer depends on the dimensions and design of the integral object.” It is inferred that the “design” of the object of Ghabchi is based on “requirements” to achieve the size and form for any given layer.).
As to claim 17, Ghabchi teaches the metal article of claim 15, wherein the article comprises nickel, cobalt, copper, titanium, aluminum, iron, alloys including one or more of the foregoing metals, and combinations thereof (Ghabchi Col 6 lines 18-22: “Example metallic materials that can be used include, but are not limited to pure and alloys of the following base metals: iron, nickel, cobalt, copper, aluminum, titanium, zirconium, scandium, zinc, magnesium, gold and silver.”).
As to claim 18, Ghabchi teaches the method of claim 1, wherein the metal article has a first physical property in a first region and a second physical property in a second region, the first physical property value different than the second physical property value; and wherein the first and second physical property is yield stress, tensile strength or tensile modulus (Col 8 lines 50-53: “To ensure the additional layers maintain desired properties (e.g., strength, ductility), cold work is similarly applied to these layers. The cold work technique used can remain the same or differ between layers.” Each layer is considered a different region.).
As to claim 20, Ghabchi teaches the metal article of claim 15, wherein the metal article has a first physical property in a first region and a second physical property in a second region, the first physical property value different than the second physical property value; and wherein the first and second physical property is yield stress, tensile strength or tensile modulus (Col 8 lines 50-53: “To ensure the additional layers maintain desired properties (e.g., strength, ductility), cold work is similarly applied to these layers. The cold work technique used can remain the same or differ between layers.” Each layer is considered a different region.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11, 13-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ghabchi (US 10,682,725) in view of Zhang (US 2013/0197683).
As to claim 8, Ghabchi teaches: repetitively depositing a layer of metal by additive manufacturing and cold working each deposited layer, and wherein the cold working comprises directionally cold working each deposited layer; wherein the additive manufacturing parameters are manipulated to control local average grain size and the cold working parameters are manipulated to control local grain crystallographic orientation to provide a customized local average grain size and customized local grain crystallographic orientation of the metal article; and wherein the local grain crystallographic orientation varies by region within the metal article based on design requirements (See the rejection of claim 1, above).
Ghabchi does not teach the steps are performed in a method for repairing a metal article; wherein the depositing and cold working occurs over a damaged section of the metal article to form a repaired section. Rather, Ghabchi is concerned with the manufacture, not repair, of an article. However, in the field of additive manufacturing with the added step of compressive strain, it was known at the time the invention was effectively filed to use the techniques of manufacture for repair. See Zhang which teaches a similar additive manufacture and compressive strain method, and which also teaches at [0027]: “The method can also be used to repair or strength the surface of parts or molds, and can overcome the technical bottleneck that the subsequent finishing process is very difficult to execute for the repair layer or strength layer after repairing or strengthening.” 
Thus it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have used the method of Ghabchi’s manufacture as a method of repair wherein depositing and cold working occurs over a damaged section of the metal article to form a repaired section.
As to claim 9, Ghabchi in view of Zhang teaches the method of claim 8, wherein additive manufacturing method comprises a melt pool or melted metal layer (Ghabchi Col 6 lines 28-31: “During the deposition of a layer, a metallic material is heated and shaped. For instance, a laser can melt a metallic material enabling formation of the desired shape for the component.”).
As to claim 10, Ghabchi in view of Zhang teaches the method of claim 8, wherein additive manufacturing comprises directed energy deposition (Ghabchi Col 1 lines 19-22: “Depending on the underlying material used, various consolidation techniques can be used to fuse layers to form the desired structure, such as powder bed fusion, direct energy deposition…”).
As to claim 11, Ghabchi in view of Zhang teaches the method of claim 8, wherein the metal layer comprises nickel, cobalt, copper, titanium, aluminum, iron, alloys including one or more of the foregoing metals, and combinations thereof (Ghabchi Col 6 lines 18-22: “Example metallic materials that can be used include, but are not limited to pure and alloys of the following base metals: iron, nickel, cobalt, copper, aluminum, titanium, zirconium, scandium, zinc, magnesium, gold and silver.”).
As to claim 13, Ghabchi in view of Zhang teaches the method of claim 8, wherein the cold working directionally applies energy in the form of compressive strain  (Ghabchi Col 4 lines 29-33: “The external force causes plastic deformation, also referred to as cold work, and manifests in the form of nanometer-scale linear defects termed 'dislocations', within the arrangement of the grains of the deposited layer influencing the material's properties.” The “plastic deformation” is a compressive strain. See also Table 1 which describes “rolling” and “peening” as methods of producing cold work, each of which causes compressive strain.).
As to claim 14, Ghabchi in view of Zhang teaches the method of claim 8, wherein cold working comprises deep rolling, deep rolling with an ultrasonic head, and high frequency electromagnetic hammer, pneumatic roller vibrator, and combinations thereof (See Ghabchi Table 1 which describes “rolling” and “peening” as methods of producing cold work.).
As to claim 19, Ghabchi in view of Zhang teaches the method of claim 8, wherein the metal article has a first physical property in a first region and a second physical property in a second region, the first physical property value different than the second physical property value; and wherein the first and second physical property is yield stress, tensile strength or tensile modulus (Ghabchi Col 8 lines 50-53: “To ensure the additional layers maintain desired properties (e.g., strength, ductility), cold work is similarly applied to these layers. The cold work technique used can remain the same or differ between layers.” Each layer is considered a different region.).
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-11, 13-15, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
On Page 6 of the arguments, Applicant alleges the cited art fails to teach or suggest the claimed limitations. Applicant offers no specific details of the cited art nor challenges any specifics of the rejections.
In the interest of compact prosecution, Ghabchi is cited as reading on each claim limitation. In claim 8, Ghabchi is admitted not to teach a repair method, and is combined with Zhang.
Applicant points to local average grain size and local crystallographic orientation. Ghabchi teaches the average grain size can be controlled by varying the parameters of the additive manufacturing process. See Col 8 lines 4-11. Ghabchi further teaches the crystallographic orientation can be controlled by varying the parameters of the cold working. See Col 6 lines 54-63. 
 Ghabchi teaches different regions may have different properties such as tensile strength. See Col 8 lines 50-53.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        8 December 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 With regards to the term “directionally cold working”, Examiner looks to Applicant’s [0010]: “cold working directionally applies energy in the form of compressive strain.” Further, [0034]: “the cold working method directionally applies energy in the form of a compressive strain which results in a crystallographic orientation.” Applicant’s [0036] suggests the metal deposition step is responsible for average grain size, while applying cold working in a “direction” is responsible for a grain orientation.